TANZER, J.
Defendant appeals his conviction for driving under the influence of intoxicants, ORS 487.100. He assigns as error the denial of his motion for judgment of acquittal based on the absence of evidence that the arresting deputy sheriffs were in uniform. Defendant asserts that such proof is necessary pursuant to ORS 487.105, which provides:
"Any police officer attempting to enforce the traffic laws of this state shall be in uniform or shall conspicuously display an official identification card showing his lawful authority.”
The attire of the arresting officer is not an element of the crime of driving under the influence of intoxicants. An opinion stating such an obvious proposition would be unnecessary had we not been advised by counsel that at least one district court routinely allows such motions. The motion for judgment of acquittal was properly denied.
Affirmed.